Name: Commission Regulation (EEC) No 3902/88 of 15 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12 . 88 Official Journal of the European Communities No L 349/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3902/88 of 15 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (x), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (s), as last amended by Regu ­ lation (EEC) No 3765/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1852/88 (*), as last amended by Regulation (EEC) No 3826/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7 )&gt; as last amended by Regulation (EEC) No 3521 /88 (*), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 7 to 13 December 1988 for the Italian lira and the Spanish peseta lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Spain in respect of the sugar and processed products sectors and for Italy in respect of the pigmeat sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts should be updated for Spain in respect of the beef, milk and milk products sectors, and for Italy in the other sectors ; whereas those set out for Italy in respect of the olive oil sector remain unaltered, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The column 'Italy' in Parts 1 , 2 , 3 , 4, 5 , 6 , 7 and 8 Annex I is replaced by that given in Annex I hereto . 2 . The column 'Spain' in Parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto . Article 2 This Regulation shall enter into force on 19 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 182 , 3 . 7 . 1987, p. 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . *) OJ No L 330 , 2 . 12 . 1988 , p . 15 . 5) OJ No L 167, 1 . 7 . 1988 , p . 1 . *) OJ No L 342 , 12 . 12 . 1988 , p. 1 . 0 OJ No L 310 , 21 . 11 . 1985 , p. 4 . *) OJ No L 307 , 12 . 11 . 1988 , p. 28 . No L 349/2 Official Journal of the European Communities 19. 12 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland PortugalCN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg DkrDM F! Pta £ Bfrs/Lfrs Lit FF Dr £ Irl Esc 1 000 kg  07Q9 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 255,96 255,96 316,54 316,54 255,96 255,96 232,31 229,90 229,90 220,70 220,70 255,96 255.96 229,90 229,90 311.17 278.05 358,35 115.18 234,50 225,12 234,50 234,50 396,38 336.06 308,99 371,15 359.97 371,15 261,08 236,95 321,86 234,50 234,50 261,08 236,95 234,50 15 374 15 374 23 676 23 676 15 374 15 374 14 605 14 605 14 605 14 021 14 021 15 374 15 374 14 605 14 605 18 639 17 563 21 524 6918 14 897 14 301 14 897 14 897 30 998 20 130 19 629 22 292 21 621 22 292 15 682 14 897 20 447 14 897 14 897 15 682 14 897 14 897 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 19 . 12 . 88 Official Journal of the European Communities No L 349/3 ll Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 225,12 14 301 261,08 15 682 234,50 14 897 234,50 14 897 234,50 14 897 321,86 20 447 225,12 14 301 397,27 25 238 261,08 15 682 236,95 14 897 281,56 16 911 234,50 14 897 234,50 14 897 234,50 14 897 321,86 20 447 367,84 23 368 234,50 14 897 225,12 14 301 308,99 19 629 225,12 14 301 225,12 14 301 261,08 15 682 261,08 15 682 261,08 15 682 234,50 14 897 234,50 14 897 261,08 15 682 236,95 14 897 234,50 14 897 234,50 14 897 261,08 15 682 236,95 14 897 261,08 15 682 236,95 14 897 234,50 14 897 234,50 14 897 191,98 11 531 76,79 4 612 455,61 27 366 340,43 20 448 409,22 25 997 305,77 19 425 356,35 22 638 414,33 24 886 414,33 24 886 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 O O No L 349/4 Official Journal of the European Communities 19 . 12 . 88 \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal ll DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg ¢ 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 o o C) C) o o C) C) 2)0 374,86 374,86 374,86 374,86 374,86 374,86 374,86 374,86 563,89 489,06 374,86 374,86 374,86 511,40 357,48 374,86 103,86 215,13 103,86 215,13 103,86 222,55 103,86 222,55 496,50 30,72 500,21 1 000,42 124,05 248,10 824,25 1 648,49 30,72 530,93 1 031,14 30,72 154,77 278,82 30,72 854,97 22 516 22 516 22 516 22 516 22 516 22 516 22 516 22 516 33 869 29 375 22 516 22 516 22 516 30 717 21 472 22 516 6 349 13 152 6 349 13 152 6 349 13 606 6 349 13 606 29 822 1 845 15 214 30 428 3 773 7 546 25 069 50 138 1 845 17 059 32 273 1 845 5 618 9 391 1 845 26 914 19. 12 . 88 Official Journal of the European Communities No L 349/5 Negative Denmark Italy France Greece Ireland Portugal CN-code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 13 2309 10 31 2309 10 33 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 23-8 7631 OO 1 679,21 23-3 7624 o  23-3 7691 o 97,27 23-9 7541 oo I  23-9 7542 oo I 500,21 23-9 7543 oo 1 000,42 23-9 7544 OO  23-9 7545 oo 124,05 23-9 7546 oo 248,10 23-9 7547 oo I  23-9 7548 oo 824,25 23-9 7549 oo 1 648,49 23-9 7645 oo 97,27 23-9 7646 00 597,48 23-9 7647 oo 1 097,69 23-9 7648 oo 97,27 23-9 7649 oo 221,32 23-9 7650 oo 345,37 23-9 7651 oo 97,27 23-9 7652 oo 921,52 23-9 7653 oo 1 745,76 23-4 7624 o  23-4 7692 o 191,97 23-10 7541 oo  23-10 7542 oo 500,21 23-10 7543 oo 1 000,42 23-10 7544 oo  23-10 7545 oo 124,05 23-10 7546 oo 248,10 23-10 7547 oo  23-10 7548 oo 824,25 23-10 7549 oo 1 648,49 23-10 7654 oo 191,97 23-10 7655 oo 692,18 23-10 7656 oo 1 192,39 23-10 7657 oo 191,97 23-10 7658 oo 316,02 23-10 7659 oo 440,07 23-10 7660 oo 191,97 23-10 7661 oo 1 016,22 23-10 7662 oo 1 840,46 23-5 7624 o  23-5 7693 o 30,72 23-11 7541 oo  23-11 7542 oo 500,21 51 983 5 842 15 214 30 428 3 773 7 546 25 069 50 138 5 842 21 056 36 270 5 842 9615 13 388 5 842 30 911 55 980 11 531 15 214 30 428 3 773 7 546 25 069 50 138 11 531 26 745 41 959 11 531 15 304 19 077 11 531 36 600 61 669 1 845 15214 2309 10 51 2309 10 53 2309 90 31 2309 90 33 No L 349/6 Official Journal of the European Communities 19. 12 . 88 Positive Negative Germany Spain Denmark . Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 33 2309 90 41 2309 90 43 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547  1 000 kg  1 000,42 124,05 248,10 824,25 1 648,49 30,72 530,93 1 031,14 30,72 154,77 278,82 30,72 854,97 1 679,21 97,27 500,21 1 000,42 124,05 248,10 824,25 1 648,49 97,27 597,48 1 097,69 97,27 221,32 345,37 97,27 921,52 1 745,76 191,97 500,21 1 000,42 124,05 248,10 30 428 3 773 7 546 25 069 50 138 1 845 17 059 32 273 1 845 5 618 9 391 1 845 26 914 51 983 5 842 15 214 30 428 3 773 7 546 25 069 50 138 5 842 21 056 36 270 5 842 9 615 13 388 5 842 30 911 55 980 11 531 15 214 30 428 3 773 7 546 ('X') ('X') (2X ) (2X') (2)(') (2X') (2X') (2X') ('X') ('X') (2X') 2309 90 51 2309 90 53 19. 12 . 88 Official Journal of the European Communities No L 349/7 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg - 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OC OC OC oc oc OC oc oc oc oc oc 824,25 1 648,49 191,97 692,18 1 192,39 191,97 316,02 440,07 191,97 1 016,22 1 840,46 25 069 50 138 11 531 26 745 41 959 11 531 15 304 19 077 11 531 36 600 61 669 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the proauct. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. C) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 349/8 Official Journal of the European Communities - 19 . 12 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Spain Portugal DM F! £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 021019 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054  100 kg - 916 779 916 1 191 1 727 1 334 1 334 1 930 1 036 1 930 1 334 1 334 1 191 1 727 1 334 1 334 1 930 1 036 1 930 1 334 1 334 477 524 286 1 727 1 334 3 359 2 645 1 036 1 727 1 525 1 668 1 334 1 930 1 930 1 334 1 334 2 645 3 324 02-3 02-3 7039 7054 19. 12. 88 Official Journal of the European Communities No L 349/9 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I  100 kg - / 0210 19 81 02-3 7039 3 359 02-3 7054 1 727 0210 19 89 I II 1 727 1601 00 10 I II O 1 668 1601 00 91 16-1 7319 oo 2 800 16-1 7322 oo 2 240 1601 00 99 16-1 7319 oo 1 906 16-1 7322 oo 1 525 1602 10 00 I \ ' 1 334 1602 20 90 I I 1 549 1602 41 10 16-3 7327 II 1 727 16-3 7328 2 919 , 16-3 7329 1 787 1602 42 10 16-3 7327 1 334 16-3 7328 2 442 16-3 7329 1 668 1602 49 11 16-3 7327 II 1 727 16-3 7328 2 919 I 16-3 7329 1 668 1602 49 13 16-3 7327 1 334 16-3 7328 2 442 l 16-3 7329 1 668 1602 49 15 16-3 7327 1 334 16-3 7328 2 442 16-3 7329 1 668 1602 49 19 16-3 7327 II 1 334 l 16-3 7328 1 608 16-3 7329 II 1 287 1602 49 30 16-1 7319 1 334 16-1 7322 1 072 1602 49 50 || 798 1602 90 10 I IIIl 1 549 1602 90 51 Il Il 1 608 1902 20 30 IIII\ 798 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations . No L 349/ 10 Official Journal of the European Communities 19. 12 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight  O o (') (')  100 kg net weight  C) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 361,03 361,03 361,03 361,03 361,03 685,96 685,96 685,96 685,96 548,77 548,77 823,15 823,15 548,77 938,68 610,14 610,14 97,62 97,62 488,11 152,53 152,53 762,67 488,11 762,67 762,67 152,53 762.67 938.68 762,67 548,77 783,43 783,43 783,43 783,43 469,34 314,10 314,10 10 981 10 981 10 981 10 981 10 981 20 863 20 863 20 863 20 863 16 691 16 691 25 036 25 036 16 691 28 550 18 557 18 557 2 969 2 969 14 846 4 639 4 639 23 197 14 846 23 197 23 197 4 639 23 197 28 550 23 197 16 691 23 828 23 828 23 828 23 828 14 275 9 553 9553 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O (2) ( 2) OO (2) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 19. 12 . 88 Official Journal of the European Communities No L 349/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. O Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. (*) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied : No L 349/ 12 Official Journal of the European Communities 19 . 12 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Nether ­ lands Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 . £ Bfrs/Lfrs Dkr Lt FF Dr £ In Pta Esc  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 204 596 204  100 kg  887 1 443 1 368 975 1 426 1 115 1 267 1 381 1 393 1 527 1 698 2 062 2 291 1 954 2 137 2 037 1 267 1 381 1 393 1 527 2 062 2 291 1 954 2 137 2 037 3 756 1 519 1 157 801 2 091 1 965 3 559 801 2 926 1 680 No L 349/ 1319 . 12 . 88 Official Journal ol the European Communities Positive Negative CN-Code Table Additionalcode Germany Notes Nether- United lands Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  0ID7 39 35 Q!&amp;7 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 02p7 39 53 0297 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0|07 39 71 0|Q7 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 02Q7 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0|P7 4151pid7 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 9207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1 157 801 2 229 1 045 1 881 3 559 801 4 488 3 756 2 520 2 351 2 241 1 157 801 3 206 2 091 3 099 1 965 2 939 3 559 801 3 756 1 519 1 157 801 2 091 1 965 3 559 801 2 926 1 680 1 157 801 2 229 1 045 1 881 3 559 801 4 488 3 756 2 520 2 351 2 241 1 157 801 No L 349/ 14 Official Journal of the European Communities 19 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal li DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  3 206 2 091 3 099 1 965 2 939 3 559 801 1 779  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 426 146 - 100 kg  1 286 6016 2 622 2 802 5811 1 491 2 786 3 915 3 752 3915 5 219 707 5 219 707 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 19. 12. 88 Official Journal of the European Communities No L 349/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Tabic Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Ireland Portugal CN-code Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta £ £ Ir Esc  100 kg  a + e 12 535 7 859 1 943 12 535 d+f d+f a + c 7 859 a + c a + c a + c a + c a + c + f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 a + e 535,26 257,99 535,26 d+f d + f a + c 257,99 a + c a + c a + c a + c a + c + f a + c a + c + f a + c a + c a + c a + c+ f a + c + f a + c + f 257,99 535,26 257,99 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c+ f a + c a + c + f a + c a + c a + c a + c+ f a + c + f a + c + f 7 859 12 535 7 859 a + c a + c d+f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f No L 349/ 16 Official Journal of the European Communities 19 . 12 . 88 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg  0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 5 282 5 414 10 761 11 030 12 500 12 812 3 181 3 261 632 647 22 007 22 557 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 a + c + f a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 233,47 239.30 353,33 362,17 411.31 421,59 -1 306,21 -1 338,87 20,76 21,28 783,45 803,03 b x coef b x coef b x coef b x coef b 20,76 21,28 23,66 24,25 b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b 632 647 720 738 b x coef b x coef b x coef 19. 12 . 88 Official Journal of the European Communities No L 349/17 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 7754 7755 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 7239 7235 7236 7237 7238 7235 7236 7237 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7249 7250 7248 7249 7250 366,65 375,82 691,54 743,09 475.43 583,39 216,11 297,24 743,09 583,39 297,24 743,09 1 017,72 266,54 390,00 566,18 671.44 266,54 390,00 566,18 266.54 390,00 566,18 671,44 671,44 697.55 583,39 691,54 743,09 475,43 583,39 583,39 868,58 583,39 868,58 9 331 9 564 15 586 18 253 10 715 14 290 4 871 7 253 18 253 14 290 7 253 18 253 24 650 6 571 9 646 14 049 16 661 6 571 9 646 14 049 6 571 9 646 14 049 16 661 16 661 17 335 14 290 15 586 18 253 10 715 14 290 14 290 21 374 14 290 21 374 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 No L 349/ 1 8 Official Journal of the European Communities 19, 12 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 583,39 868,58 791,21 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 14 290 21 374 19 632 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 19. 12 . 88 Official Journal of the European Communities No L 349/ 19 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 017,72 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 69)1,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 743,09 475,43 583,39 691,54 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 24 650 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 29C 15 586 No L 349/20 Official Journal of the European Communities 19. 12 . 88 Negative United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  CN-code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0406 90 81 04-16 7277 743,09 04-16 7278 Il 475,43 04-16 7279 ll 583,39 0406 90 83 Ill ll  0406 90 85 04-16 7259 ll  04-16 7274 \ 691,54 04-16 7277 \ 743,09 04-16 7278 \ 475,43 04-16 7279 \ 583,39 0406 90 89 04-15 7253 \  04-15 7254 \  04-15 7255 \ 691,54 04-15 7256 \ 743,09 l 04-15 7257 \ 475,43 04-15 7258 \ 583,39 0406 90 91 04-8 7226 I  04-8 7231 \ 216,1 1 04-8 7232 \ 297,24 0406 90 93 04-8 7226 I  04-8 7231 \ 216,11 04-8 7232 \ 297,24 0406 90 97 04-8 7226 \  04-8 7228 743,09 04-8 7230 \ 583,39 04-8 7232 l 297,24 0406 90 99 04-8 7226 l  04-8 7228 I 743,09 04-8 7230 583,39 \ 04-8 7232 297,24 2309 10 15 23-14 7553 50,02 23-14 7554 100,04 23-14 7555 I 150,06 23-14 7556 l 187,58 23-14 7557 \ 210,09 l 23-14 7558 \ 225,09 23-14 7559 12,41 23-14 7569 24,81 23-14 7573 \ 37,22 23-14 7574 46,52 23-14 7577 I 52,10 23-14 7578 \ 55,82 23-14 7579 l 82,42 23-14 7580 \ 164,85 23-14 7581 247,27 23-14 7582 309,09 18 253 10 715 14 290 15 586 18 253 10 715 14 290 15 586 18 253 10 715 14 290 4 871 7 253 4 871 7 253 18 253 14 290 7 253 18 253 14 290 7 253 1 521 3 043 4 564 5 705 6 390 6 846 377 755 1 132 1 415 1 585 1 698 2 507 5 014 7 521 9 401 19 . 12 . 88 Official Journal of the European Communities No L 349/21 Positive Negative Denmark CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ire and Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  2309 10 15 2309 10 19 2309 10 39 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 346,18 10 529 370,91 11 281 50,02 1 521 100,04 3 043 150,06 4 564 187,58 5 705 210,09 6 390 225,09 6 846 12,41 377 24,81 755 37,22 1 132 46,52 1 415 52,10 1 585 55,82 1 698 82,42 2 507 164,85 5 014 247,27 7 521 309,09 9 401 346,18 10 529 370,91 11 281 50,02 1 521 100,04 3 043 150,06 4 564 187,58 5 705 210,09 6 390 225,09 6 846 12,41 377 24,81 755 37,22 1 132 46,52 1 415 52,10 1 585 55,82 1 698 82,42 2 507 164,85 5 014 247,27 7 521 309,09 9 401 346,18 10 529 370,91 11 281 50,02 1 521 100,04 3 043 150,06 4 564 187,58 5 705 210,09 6 390 225,09 6 846 12,41 377 2309 10 59 No L 349/22 Official Journal of the European Communities 19 . 12 . 88 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta Esc £  100 kg  2309 10 59 2309 10 70 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 24,81 755 37,22 1 132 46,52 1 415 52,10 1 585 55,82 1 698 82,42 2 507 164,85 5 014 247,27 7 521 309,09 9 401 346,18 10 529 370,91 11 281 50,02 1 521 100,04 3 043 150,06 4 564 187,58 5 705 210,09 6 390 225,09 6 846 12,41 377 24,81 755 37,22 1 132 46,52 1 415 52,10 1 585 55,82 1 698 82,42 2 507 164,85 5 014 247,27 7 521 309,09 9 401 346,18 10 529 370,91 11 281 50,02 1 521 100,04 3 043 150,06 4 564 187,58 5 705 210,09 6 390 225,09 6 846 12,41 377 24,81 755 37,22 1 132 46,52 1 415 52,10 1 585 55,82 1 698 82,42 2 507 164,85 5 014 247,27 7 521 309,09 9 401 2309 90 35 19. 12 . 88 Official Journal of the European Communities No L 349/23 Negative CN-code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg - 2309 90 35 2309 90 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 23-14 7583 346,18 23-14 7584 I 370,91 23-14 7553 II 50,02 23-14 7554 100,04 23-14 7555 \ 150,06 23-14 7556 \ I 187,58 23-14 7557 \ 210,09 23-14 7558 l 225,09 23-14 7559 \ 12,41 23-14 7569 \ 24,81 23-14 7573 \ I 37,22 23-14 7574 46,52 23-14 7577 52,10 23-14 7578 II\ 55,82 23-14 7579 82,42 23-14 7580 164,85 23-14 7581 \ 247,27 23-14 7582 309,09 23-14 7583 346,18 23-14 7584 370,91 23-14 7553 50,02 23-14 7554 I 100,04 23-14 7555 150,06 23-14 7556 187,58 23-14 7557 ' 210,09 23-14 7558 225,09 23-14 7559 Il 12,41 23-14 7569 Il 24,81 23-14 7573 Il 37,22 23-14 7574 Il 46,52 23-14 7577 IlI 52,10 23-14 7578 Il 55,82 23-14 7579 II 82,42 23-14 7580 Il 164,85 23-14 7581 II 247,27 23-14 7582 Il 309,09 23-14 7583 Il 346,18 23-14 7584 Il 370,91 23-14 7553 Il 50,02 23-14 7554 100,04 23-14 7555 150,06 23-14 7556 Il 187,58 23-14 7557 Il 210,09 23-14 7558 Il 225,09 23-14 7559 I 12,41 2309 90 49 10 529 11 281 1 521 3 043 4 564 5 705 6 390 6 846 377 755 1 132 1 415 1 585 1 698 2 507 5 014 7 521 9 401 10 529 11 281 1 521 3 043 4 564 5 705 6 390 6 846 377 755 1 132 1 415 1 585 1 698 2 507 5 014 7 521 9 401 10 529 11 281 1 521 3 043 4 564 5 705 6 390 6 846 377 2309 90 59 No L 349/24 Official Journal of the European Communities 19 . 12 . 88 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  \ 2309 90 59 23-14 7569 Il 24,81 755 23-14 7573 ll 37,22 1 132 23-14 7574 II 46,52 1 415 23-14 7577 l 52,10 1 585 23-14 7578 l 55,82 1 698 23-14 7579 l 82,42 2 507 23-14 7580 \ 164,85 5 014 23-14 7581 \ 247,27 7 521 23-14 7582 l 309,09 9 401 23-14 7583 \ 346,18 10 529 1 23-14 7584 \ 370,91 11 281 2309 90 70 23-14 7553 \ 50,02 1 521 23-14 7554 l 100,04 3 043 23-14 7555 l I 150,06 4 564 23-14 7556 \ 187,58 5 705 23-14 7557 l 210,09 6 390 23-14 7558 l 225,09 6 846 23-14 7559 l 12,41 377 23-14 7569 l 24,81 755 l 23-14 7573 l 37,22 1 132 23-14 7574 l 46,52 1 415 l 23-14 7577 l 52,10 1 585 23-14 7578 l 55,82 1 698 23-14 7579 l 82,42 2 507 23-14 7580 l 164,85 5 014 23-14 7581 \ 247,27 7 521 23-14 7582 I 309,09 9 401 23-14 7583 l 346,18 10 529 23-14 7584 370,91 11 281 I  % milk fat/ 100 kg product  8,823 246 9,590 269 a b c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product  4,754 107 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  5,353 125  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,432 10e f  % sucrose/100 kg product  1.022 44 19 . 12 . 88 Official Journal of the European Communities No L 349/25 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 349/26 Official Journal of the European Communities 19 . 12 . 88 PART 6 SECTOR WINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Iuly Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 2204 21 25 22-5 7431 o 1 862 22-5 7432 (2) 1 862 22-5 7434 C) 82 \ 22-5 7587 (2) I 1 862 22-5 7588 C) 82 2204 21 29 22-6 7438 o 1 304 22-6 7439 (2) 1 304 22-6 7441 C) 82 22-6 7589 o 1 304 \ 22-6 7590 0 82 2204 21 35 22-8 7449 1 862 I 22-8 7451 o 82 22-8 7591 (2) 1 862 \ 22-8 7592 0) 82 2204 21 39 22-9 7455 (2) 1 304 l 22-9 7457 (') I 82 \ 22-9 7593 o 1 304 22-9 7594 C) 82 2204 29 10 22-3 7426 o 82 2204 29 25 22-11 7478 0 1 862 I 22-11 7479 C) 1 862 22-11 7480 C) 1 862 I 22-11 7481 o 1 862 22-11 7483 o 82 22-11 7595 (2) 1 862 I 22-11 7596 n 82 2204 29 29 22-12 7487 (2) 1 304 22-12 7488 (2) 1 304 22-12 7490 o 82 I 22-12 7597 0 1 304 22-12 7598 C) 82 2204 29 35 22-14 7498 (2) 1 862 22-14 7499 (2) 1 862 22-14 7518 (') 82 22-14 7599 C) 1 862 19 . 12 . 88 Official Journal of the European Communities No L 349/27 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 22-14 7614 0 82 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 O C) O C) 1 304 82 1 304 82 (1 ) % vol/ hl (2) hi No L 349/28 Official Journal of the European Communities 19 . 12 . 88 PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code I Positive Negative I Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland. £ Irl Portugal Esc  100 kg  Table Additionalcode Notes 17-5 7334 C) 17-5 7335 I 17-5 7334 0) 17-5 7335 I 17-5 7334 C) 17-5 7335 \ 17-5 7334 o 17-5 7335 \ 17-6 7337 o 17-7 7340 I 17-7 7340 l 17-7 7340 17-7 7340 I 17-7 7340 \ 17-10 7345 0 17-10 7346 0 17-10 7347 o 17-7 7340 \ 17-11 7349 O 17-11 7350 o 17-11 7351 o 17-12 7353 o 17-10 7345 o 17-10 7346 0 17-8 7347 O 21-5 7419 \ 21-6 7423 C) 21-6 7424 o 21-6 7425 o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59  100 kg of dry matter   °/o sucrose content and 100 kg net   100 kg of dry matter   °/o sucrose content and 100 kg net  86,44 86,44 86,44 86,44 86,44 86,44 86,44 86,44 102,21 102,21 102,21 88,95 88,95 88,95 1,022 1,022 1,022 88,95 1,022 1,022 1,022 1,022 1,022 1,022 1,022 88,95 1,022 1,022 1,022 3 650 3 650 3 650 3 650 3 650 3 650 3 650 3 650 4 373 4 373 4 373 4 373 4 373 4 373 43,73 43,73 43,73 4 373 43,73 43,73 43,73 43,73 43,73 43,73 43,73 4 373 43,73 43,73 43,73  100 kg of dry matter   % sucrose content and 100 kg net  19. 12 . 88 Official Journal of the European Communities No L 349/29 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . No L 349/30 Official Journal of the European Communities 19. 12 . 88 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  481,73 523,07 693,78 481,73 523,07 693,78 11 282 12 883 18 543 11 282 12 883 18 543 17-1 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 » * » * * 7632 * 7632 * * # * # * » 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 19. 12 . 88 Official Journal of the European Communities No L 349/31 Positive Negative Germany Spain IrelandCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr Portugal EscDM F1 Pta £ £ Irl  100 kg - 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 » » 7632 * * * » * * * * » * * * 7633 7634 * * » » * » 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 1 1 5 296 No L 349/32 Official Journal of the European Communities 19. 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark ¢ Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 5 038 5 038 5 239 5 847 5 437 5 398 5 683 6 509 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 &gt;027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 19 . 12 . 88 Official Journal of the European Communities No L 349/33 CN-code Table Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - Additional code Notes 7043 \ 7044 II 7045 II 7046 II 7047 II 7048 I 7049 II 7050 I 7051 I 7052 II 7053 I 7055 I 7056 I 7057 I 7060 I 7061 I 7062 I 7063 I 7064 I 7065 I 7066 I 7067 I 7068 I 7069 I 7070 I 7071 I 7072 7073 7075 7076 7077 7080 7081 I 7082 7083 I 7084 Il 7085 7086 Il 7087 7088 Il 7090 7091 7092 7095 7096 II 7 296 8 398 5 346 6 291 7 117 7 904 9 006 6 038 6 983 7 809 8 596 6 786 7 731 8 557 8 461 9 406 10 232 11 019 12 121 9 069 10 014 10 840 11 627 12 729 9 761 10 706 11 532 12 319 10 509 11 454 12 280 16 471 17 416 18 242 19 029 20 131 17 079 18 024 18 850 19 637 17 771 18 716 19 542 18 519 19 464 703,33 725,41 744,73 763,12 788,88 713,47 735,55 754,87 773,26 724,99 747,07 766,39 737,43 759,51 No L 349/34 Official Journal of the European Communities 19 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fi Pta £ Esc  100 kg  4 877 5 848 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0) (') C) C) 0) C) C) (') C) C) C) C) (') C) C) C) (') (') C) o C) C) (') C) C) (') (l) (') C) C) C) (l) C) o C) (') (') o (l) o C) C) C) (') (') 5 354 6 456 5 259 6 046 5 181 6 007 5 347 6 292 7 118 7 905 9 007 5 955 6 900 7 726 8 513 9 615 6 647 19. 12 . 88 Official Journal of the European Communities No L 349/35 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) C) C) O C) o C) o C) C) C) o o o o o o o o C) C) C) C) (') O (') C ) o C) C) 0 C) (') C) C) C) C) e&gt; o C) C) o C) C) C)  7 592  8 418  9 205  7 395  8 340  9 166  9 070  10 015  10 841  11628 468,53 12 730  9 678  10 623  11449  12 236 478,67 13 338  10 370  11315  12 141  12 928  11 118  12 063  12 889 725,01 17 080 747,09 18 025 766,41 18 851 784,80 19 638 735,15 17 688 757,23 18 633 776,55 19 459 794,94 20 246 746,67 18 380 768,75 19 325 788,07 20 151 759,11 19 128 781,19 20 073  5 135  6 237  4 956  5 743 No L 349/36 Official Journal of the European Communities 19 . 12 . 88 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN-code Table Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg ¢ 6 845 Additional code Notes i 1 7269 O 7210 C) 7211 0 7212 0 7213 0 7215 0 7216 0) 7217 0 7220 0 7221 0 7260 0 7261 0 7262 O 7263 C) 7264 0 7265 C) 7266 C) 7267 e&gt; 7268 0 7269 0 7270 0 7271 0 7272 0 7273 0 7275 0 7276 0 7280 0 7300 0 7301 0 7302 0 7303 0 7304 0 7305 0 7306 0 7307 0 7308 0 7309 0 7310 C) 7311 0 7312 0 7313 0 7315 0 7316 0 7317 0 7320 C) 473,54 492,86 511,25 537,01 483,68 503,00 521,39 547,15 473,12 495,20 514,52 532,91 485,56 507,64 498,00 5 648 6 435 5 57p 6 396 5 371 6 316 10 700 11 645 12 471 13 258 14 360 11 308 12 253 13 079 13 866 14 968 12 000 12 945 13 771 14 558 12 748 13 693 13 494 5 067 5 893 6 680 7 782 5 675 6 501 7 288 8 390 5 422 6 367 7 193 7 980 6 170 7 115 7 941 6 916 19. 12 . 88 Official Journal of the European Communities No L 349/37 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg - 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 C) (') C) C) O O O O (') 0) (') C) O o C) O o C) o C) C) C) (l) (') C) (') (') (') C) C) (') o (') (l) o n o C) o C) (') (') (') C) C)  7 861 10 891 478,50 11 836 497,82 12 662 516,21 13 449 541,97 14 551  11499 488,64 12 444 507,96 13 270 526,35 14 057 552,11 15 159 478,08 12 191 500,16 13 136 519,48 13 962 537,87 14 749 490,52 12 93$ 512,60 13 884 502,96 13 685  5 540  6 485  7 311  8 098  9 200  6 148  7 093  7 919  8 706  9 808  6 840  7 785  8611  9 398  7 588  8 533  9 359  8 334  9 279  11068 483,05 12 013 502,37 12 839 520,76 13 626 546,52 14 728 471,11 11 676 493,19 12 621 512,51 13 447 No L 349/38 Official Journal of the European Communities 19 . 12 . 88 Positive Negative Germany Spain PortugalCN-code ; Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg ­ 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 O O O (') C) o C) o o 0 C) o C) O O O o 0) o (') (') ( ¢) O o o C) o o C) C) ( l) 0) (') C) 530,90 14 234 482,63 12 368 504,71 13 313 524,03 14 139 495,07 13 116 517,15 14 061  8 116  9 061  9 887  10 674  11776  8 724  9 669  10 495  11282  12 384  9 416  10 361  11 187  11974  10 164  11 109  11935  10 910  11 855 469,24 11 388 491,32 12 333 510,64 13 159 529,03 13 946 554,79 15 048 479,38 11 996 501,46 12 941 520,78 13 767 539,17 14 554 490,90 12 688 512,98 13 633 532,30 14 459 503,34 13 436 525,42 14 381 _ 11247 474,68 12 192 494,00 13 018 512,39 13 805 538,15 14 907 _ 11855 19 . 12 . 88 Official Journal of the European Communities No L 349/39 Positive Negative CN-code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ire and Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ In EscF1 100 kg  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 O C) (') (') O (') O O C) C) (') C) C) /1 \ o (') (') o (l) (') o C) C) (') C) O 0 o C) o C) o C) o (') C) (') (') (l) C) (') o (') C) n 484,82 12 800 504,14 13 626 522,53 14 413 548,29 15 515 474,26 12 547 496,34 13 492 515,66 14 318 534,05 15 105 486,70 13 295 508,78 14 240 528,10 15 066 499,14 14 041 521,22 14 986 481,59 12 586 503,67 13 531 522,99 14 357 541,38 15 144 567,14 16 246 491,73 13 194 513,81 14 139 533,13 14 965 551,52 15 752 503,25 13 886 525,33 14 831 544,65 15 657 515,69 14 634 537,77 15 579  12 790 477,40 13 735 496,72 14 561 515,11 15 348  13 398 487,54 14 343 506,86 15 169 525,25 15 956 476,98 14 090 499,06 15 035 518,38 15 861 489,42 14 838 511,50 15 783 585,41 16 444 607,49 17 389 626,81 18 215 595,55 17 052 617,63 17 997 No L 349/40 Official Journal of the European Communities 19 . 12 . 88 Posiuve Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  636,95 18 823 607,07 17 744 629,15 18 689 715,50 20 098 737,58 21 043 756,90 21 869 725,64 20 706 747,72 21 651 737,16 21 398 759,24 22 343 845,59 23 753 867,67 24 698 855,73 24 361 877,81 25 306 1 002,01 1 024,09 1 043,41 1012,15 1 034,23 1 053,55 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 C) O O o o o C) o o 0) (') o (l) o (l) O o C) o O o o O C) 0) C) o C) (') 23 466 24 411 25 237 24 074 25 019 25 845 5 318 24 766 25 711 7 532 8 477 11 255 12 200 1 023,67 1 045,75 1 023,69 1 045,77 1 065,09 1 033,83 1 055,91 1 075,23 24 075 25 020 25 846 24 683 25 628 26 454 4 982 5 927 25 375 26 320 8 141 9 086 11 864 1 045,35 1 067,43 19 . 12. 88 Official Journal of the European Communities No L 349/41 I \ Positive Negative ! CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit Ff Dr £ Irl Esc \ \ \  100 kg   I 7961 o  12 809 Amounts to be deducted 51xx \ 11,66 304  II 52xx 24,64 643  || 53xx \ 39,42 1 029  li 54xx 52,98 1 383  Il 55xx \ 77,62 2 026  56xx \ 115,33 3 011  Il 570x 176,74 4 614  571x \ 176,74 4 614  572x \ 244,79 6 391  573x l 244,79 6 391  574x l 314,73 8 217  575x \ 314,73 8 217  I 576x \ 384,66 10 043  577x \ 384,66 10 043  \ 578x \ 454,60 11 869  I 59xx \ 11,66 304 Amounts to be deducted 61xx 10,09 257  l 62xx Il 21,32 544  I 63xx 34,11 870  II 64xx Il 45,83 1 169  I 65xx I 67,15 1713  l 66xx \ 99,79 2 546  I 670x \ 152,92 3 901  671x 152,92 3 901  672x \ 211,79 5 403  l 673x 211,79 5 403  I 674x \ 272,30 6 947  \ 675x \ 272,30 6 947  I 676x \ 332,82 8 490  l 677x \ 332,82 8 490 ,  \ 678x II 393,33 10 034  69xx \ 10,09 257 No L 349/42 Official Journal of the European Communities 19 . 12 . 88 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in ad ­ ditional code 5xxx and, for formula 8 products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9 ­ However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in ex ­ cess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table*. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7. 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). No L 349/4319. 12. 88 Official Journal of the European Communities ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal \ -l \ -l 1,047 1,010 1,375 1,020 0,984  Milk and milk products   1,071   1,047 1,035 1,375 1,035 0,984  Pigmeat   1,010   1,010  1,225 1,021  ,  Sugar   1,087   1,047 1,035 1,216 1,036 0,990 1,010  Cereals  '  1,087   1,058 1,035 1,216 1,036 0,990  Eggs and poultry and albumins   1,036   1,012  1,298   I  Wine  ¢ l 1,019 1,010 1,181 \   Processed products (Regulation l \ \ (EEC) No 3033/80): \ f \ I  to be applied to charges   1,071   1,047 1,035 1,375 1,035 0,984 1,010  to be applied to refunds :  cereals   1,087   1,058 1,035 1,216 1,036 0,990  milk   1,071   1,047 1,035 1,375 1,035 0,984  sugar   1,087   1,047 1,035 1,216 1,036 0,990 I  Jams and marmalades \ (Regulation (EEC) No 426/86) --I -l -l -I --I 1,216     Olive oil sector        1,131    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,81765 66,8035 55,2545 Dkr 0,521090 12,3545 10,2187 DM 0,136610 3,23888 2,67895 FF 0,458172 10,8628 8,98483 F1 0,153924 3,64939 3,01849 £ Irl 0,0509940 1,20901  £ 0,0421782  0,827120 Lit  2 370,89 1 961,01 Dr 11,2558 266,863 220,728 Esc 11,2297 266,243 220,215 Pta 8,80495 208,756 172,666 No L 349/44 Official Journal of the European Communities 19 . 12 . 88 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 19 December 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals Olive oil sector Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,662241 0 0,579867 0,415664 0 0,662241 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,582503 0,479402 0 0 0,479402 0 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989